In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 16-1029V
                                      Filed: April 25, 2017
                                         UNPUBLISHED

****************************
DANIEL MCNEAL,                         *
                                       *
                   Petitioner,         *       Damages Decision Based on Proffer;
v.                                     *       Influenza (“Flu”) Vaccine; Shoulder
                                       *       Injury Related to Vaccine Administration
SECRETARY OF HEALTH                    *       (“SIRVA”); Special Processing Unit
AND HUMAN SERVICES,                    *       (“SPU”)
                                       *
                   Respondent.         *
                                       *
****************************
Leah V. Durant, Law Offices, Washington, DC, for petitioner.
Robert P. Coleman, III, U.S. Department of Justice, Washington, DC, for respondent.

                               DECISION AWARDING DAMAGES1

Dorsey, Chief Special Master:

       On August 19, 2016, Daniel McNeal (“petitioner”) filed a petition for
compensation under the National Vaccine Injury Compensation Program, 42 U.S.C.
§300aa-10, et seq.,2 (the “Vaccine Act”). Petitioner alleges that he suffered from a left
shoulder injury as a result of receiving an influenza (“flu”) vaccine on November 3, 2015.
Petition at 1. The case was assigned to the Special Processing Unit of the Office of
Special Masters.

       On April 25, 2017, a ruling on entitlement was issued, finding petitioner entitled to
compensation for SIRVA. On April 25, 2017, respondent filed a Rule 4(c) report and
proffer on award of compensation (“Proffer”) indicating petitioner should be awarded
$154,338.14. Rule 4/Proffer at 4. In the Rule 4/Proffer, respondent represented that


1
  Because this unpublished decision contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
petitioner agrees with the proffered award. Based on the record as a whole, the
undersigned finds that petitioner is entitled to an award as stated in the Rule 4/Proffer.

     Pursuant to the terms stated in the attached Rule 4/Proffer, the undersigned
awards petitioner a lump sum payment of $154,338.14, in the form of a check
payable to petitioner, Daniel McNeal. This amount represents compensation for all
damages that would be available under § 300aa-15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision.3

IT IS SO ORDERED.

                                          s/Nora Beth Dorsey
                                          Nora Beth Dorsey
                                          Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                      2